Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  February 3, 2015                                                   Robert P. Young, Jr.,
                                                                                Chief Justice

  147924-9(99)                                                        Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  CITY OF RIVERVIEW and ALL OTHERS                                       David F. Viviano
  SIMILARLY SITUATED,                                                Richard H. Bernstein,
             Plaintiffs-Appellants,                                                  Justices


  and
  CITY OF RIVER ROUGE,
             Intervening Plaintiff-Appellant,
  v                                             SC: 147924; 147927
                                                COA: 301549; 302903
                                                Ingham CC: 09-000712-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant-Appellee.

  ____________________________________/

  CITY OF NOVI, VILLAGE OF BEVERLY
  HILLS, CITY OF FARMINGTON HILLS,
  CITY OF AUBURN HILLS, VILLAGE OF
  BINGHAM FARMS, CITY OF ORCHARD
  LAKE VILLAGE, and CITY OF WALLED
  LAKE,
             Plaintiffs-Appellants,
  v                                             SC: 147925; 147928
                                                COA: 301551; 302904
                                                Ingham CC: 09-001569-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant-Appellee.

  ____________________________________/

  DAVID ANGILERI, BUTLER BENTON,
  KENNETH BUTLER II, TOWNSHIP OF
  BROWNSTOWN, CITY OF DEARBORN,
  CITY OF DEARBORN HEIGHTS, CITY
  OF GIBRALTAR, TOWNSHIP OF HURON,
                                                                                                               2


TOWNSHIP OF SUMPTER, CITY OF
TAYLOR, CITY OF TRENTON, TOWNSHIP
OF VAN BUREN, ROBERT CANNON,
ROBERT CHIRKUN, CHARTER
TOWNSHIP OF CLINTON, LOUIS KISIC,
ALAN LAMBERT, CITY OF LINCOLN
PARK, CITY OF MADISON HEIGHTS,
CITY OF NEW BALTIMORE, CITY OF
NORTHVILLE, OAKLAND COUNTY,
CITY OF PLYMOUTH, CHARTER
TOWNSHIP OF REDFORD, CITY OF
ROCHESTER, CITY OF ROMULUS, CITY
OF ROSEVILLE, LISA SANTO, PHILIP
SANZICA, PAUL SINCOCK, CITY OF
SOUTHGATE, PATRICK SULLIVAN and
WAYNE COUNTY,
          Plaintiffs-Appellants,
v                                                                 SC: 147926; 147929
                                                                  COA: 301552; 302905
                                                                  Ingham CC: 10-000039-CZ
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Defendant-Appellee.

____________________________________/

       On order of the Court, the motion for reconsideration of this Court’s September
17, 2014 order is considered, and it is DENIED, because it does not appear that the order
was entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 3, 2015
       p0126
                                                                             Clerk